Sherwood, C. J.
Any discussion on the point of the *570legal sufficiency of the administrator’s deed, will not affect the conclusion which should he reached. If plaintiffs were the heirs at law of him under whom they claim, it is sufficient to observe that the land was sold for the debts of their alleged ancestor, aud if the deed-referred to is lacking in formality, this lack will not avail plaintiffs, as the purchaser at the administration sale, Kennard, under whom defendant claims, acquired an equitable title at least to the land in controversy, which title constitutes, when properly pleaded, as is the case here, an equitable defense to the action. Long v. The Joplin Mining Smelting Co., 68 Mo. 422.
And the prayer for general relief, with which the answer concludes, authorized the court to give any relief consistent with the case made by the answer. Siemers v. Kleeburg, 56 Mo., loc. cit. 201; Pomeroy v. Benton, 57 Mo. 531. These views compel a reversal of the judgment.
All concur.